Citation Nr: 1231149	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  00-20 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for PTSD. 

In April 2002, the Veteran and his wife testified before a Decision Review Officer at the RO.  A copy of the transcript is of record.

In December 2002, the Board denied the claim.  In January 2004, the case was the subject of an Order by the United States Court of Appeals for Veterans Claims (Court) which granted a Joint Motion for Remand.  The Motion directed that VA comply with the Veterans Claims Assistance Act of 2000 (VCAA), including particularly the notice requirements as defined in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In September 2004, the Board remanded the case to the RO to accomplished the above-mentioned VCAA compliance. 

In March 2005, the Board again denied the claim.  The appellant again appealed to the Court.  In June 2007, the Court remanded the case to the Board.  (In March 2005, the Board also denied entitlement to service connection for a skin disorder and hypertension.  While those denials were appealed, the Court in June 2007 remanded only the issue noted on the title page.  The other claims were either denied or dismissed by the Court.)

In March 2008, the Board remanded the claim for further development.  The claim is again before the Board for appellate review.

There are no records in Virtual VA that pertain to this issue.

The Board notes that, while the RO and the Board originally characterized the claim as one of entitlement to service connection for posttraumatic stress disorder, the record reflects other psychiatric diagnoses.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board now has recharacterized this claim as the two issues set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In March 2008, the Board remanded the case for more complete and extensive stressor development to be undertaken. 

Entitlement to service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Veteran claims that he has posttraumatic stress disorder as a result of his witnessing a sergeant being set aflame as a result of a gasoline explosion while working on a track vehicle.  He reports that this event occurred between December 1970 and January 1971, while assigned to a Fire Base "Zion," with the 11th Armored Calvary Regiment.  See PTSD Questionnaire, received by VA in October 1999.  In October 1999, the National Personnel Records Center (NPRC) informed VA that it could not verify this claimed stressor.  It requested that the Veteran supply a "Questionnaire About Military Service" [NA Form 13075]. 

Review of this form, supplied by the Veteran in November 1999, shows that he claimed to have been assigned to the Second Battalion, Eleventh Armored Cavalry Regiment, Fire Base Zion, United States Army Vietnam, in Long Binh from September 1970 to June 1971.  Personnel records on file show that the Veteran was stationed with the Headquarters and Main Support Company, 185th Maintenance Battalion (Direct Support), United States Army Pacific from February to June 1971. The Veteran's DD 214 shows that he served on active duty from October 1968 to June 1971, but was in the Republic of Vietnam from September 1970 to "September 1971."  (sic)   In contrast, the appellant's DA Form 20 reflects Vietnam service from September 1970 to June 1971.  Regardless, in March 2008, the Board requested that additional efforts be undertaken to verify the Veteran's claimed stressor.  Those efforts were not undertaken as requested.

In March 2002, the Veteran reported working the scene of a vehicle accident in November 1970.  He noted that [redacted], from the First Logistics Unit, died in this accident.  The appellant also reported finding the dead body of [redacted] in November 1970.  The Veteran added that while he did not witness the death of Mr. [redacted] he continued to remember the deaths of these two soldiers.  Mr. [redacted] reportedly served with the First Logistics Unit, stationed in Bien Hoa Province. 

Records dated in April 2002, and secured from the internet website, www.no-quarter.org, show that [redacted], while assigned to the First Logistical Command was killed in November 1970 in Bien Hoa.  The cause of his death was accidental self destruction.  This internet information also shows that Carl [redacted] was killed in November 1970 in Bien Hoa.  He was noted to have died as a result of a vehicle crash while assigned to the First Logistical Command.  While the deaths of these soldiers, and the manner of their deaths has been confirmed, there is no evidence which would help to verify the appellant's relationship, or whereabouts at the time of their deaths.  Notably, efforts have not been undertaken to verify any relationship.  As such, further development was requested in the March 2008 Board remand.  The efforts directed by the Board were not undertaken by the RO.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Given that additional stressor development is necessary to the Veteran's case, and given the psychiatric diagnoses of record, the case must, again, be remanded to allow the RO to undertake such stressor verification.  Notably, the Board recognizes that the Veteran's most recent VA examination reflects that he was not diagnosed with PTSD.  In this regard, further research into the Veteran's alleged stressors, and the details surrounding such stressors, may be helpful to the examiner in rendering a diagnosis; or, alternatively, in forming a nexus opinion as to whether any current acquired psychiatric disorder is due to service.

On remand, the RO should attempt to independently verify whether during the Veteran's service he was actually exposed to the specific stressors which he has identified.  To this, VA has a duty to provide a summary of his stressor statement to the U.S. Army and Joint Services Records Research Center (JSRRC), and ask them to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  On remand, the Veteran should be asked to provide a more detailed statement of his claimed stressors.  That statement, as well as any other stressor statements previously offered, should be discussed in a report to be forwarded to the JSRRC.

Thereafter, the case should be returned to the August 2011 VA examiner for further opinion, as outlined below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's entire personnel file.  If any pertinent record is not available, or if the search for the records yields negative results, the RO must specifically document the attempts that were made to locate them.  The RO must also explain in a written unavailability memorandum why further attempts to locate or obtain any government records would be futile, which must be associated with the appellant's claims file.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should obtain updated treatment records from the Altoona, Pennsylvania VA Medical Center.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3.  The RO should attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged service stressors, to include his reported witnessing of a sergeant catch on fire at Fire Base Zion in Long Binh, and seeing two dead soldiers in Bien Hoa.  This additional information should include, as best as the appellant can provide, specific dates and locations, and his relationship to these men.  The appellant should attempt to provide some independently verifiable evidence that he actually saw the remains of these soldiers.  

4.  Regardless of any response received from the appellant, the RO, after waiting an appropriate time period for the Veteran to respond, must prepare of a summary of his claimed stressor using both the information provided in any reply to the above request and the facts found in the claims file (see stressor statements received in October 1999 and March 2002).  The RO must then forward the summary to JSRRC and ask them to attempt to verify the claimed stressors.  Contact with the JSRRC is required regardless whether the Veteran provides any additional evidence. 

5.  Thereafter, the claims folder, including a copy of this REMAND, should be forwarded to the VA psychologist who performed the August 2011 examination.  After a full review of the record, including the Veteran's personnel file and any stressor information confirmed by the JSRRC, the psychologist should answer the following: 

(a)  Based on your review of the claims file, to include the personnel records and any independently verified stressor, does your opinion of the Veteran's current diagnosis change?  If so, please explain why your opinion has changed.  If not, please explain why not.

(b)  As to each diagnosed psychiatric disorder, is it at least as likely as not that the disorder is etiologically related to his active service?

(c)  Regarding the diagnosis of an intermittent explosive disorder, please explain how you came to this diagnosis, and why diagnoses such as an antisocial personality disorder, borderline personality disorder, and oppositional defiant disorder were not entered.  

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the psychologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

6.  If the psychologist finds that further examination is necessary, the RO should schedule the Veteran for another VA examination.  The Veteran is hereby notified that it is his responsibility to report for a VA examination (if ordered), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

7.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  This includes the stressor development ordered above, even if the deaths of Mr. [redacted] and Mr. [redacted] have already been confirmed.  If an examination is conducted, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

8.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issues.  If the appeal is denied, the Veteran and his attorney should be provided a supplemental statement of the case which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


